In a matrimonial action in which the parties were divorced by judgment dated October 14, 2004, the plaintiff appeals from an order of the Supreme Court, Richmond County (Panepinto, J.), dated November 23, 2004, which denied his motion, in effect, to vacate so much of the judgment of divorce as, in effect, “released” the defendant’s attorney “from any and all claims arising from” his distribution of the proceeds from the sale of the former marital residence.
Ordered that the order is affirmed, with costs to the nonparty respondent.
The plaintiff failed to establish that some basis existed for vacating the provision of the judgment of divorce which, in effect, “released” the defendant’s attorney “from any and all claims arising from” his distribution of the proceeds from the sale of the former marital residence (see CPLR 5015 [a] [3]; Woodson v Mendon Leasing Corp., 100 NY2d 62, 68 [2003]). Accordingly, the Supreme Court correctly denied his motion, in effect, to vacate that provision. Florio, J.P, Santucci, Rivera and Fisher, JJ., concur.